DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         SHONTRELL HIGGS,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-3876

                              [July 22, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Elizabeth A. Scherer, Judge; L.T. Case No. 19-
004576CF10A.

  Alfred J. Fluehr of Francis Alexander, LLC, Media, PA, and Michael D.
Walsh of Law Offices of Michael Walsh, Boca Raton, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See James v. State, 886 So. 2d 1032 (Fla. 4th DCA 2004);
State v. Sion, 942 So. 2d 934 (Fla. 3d DCA 2006).

LEVINE, C.J., KUNTZ, J., and SHEPHERD, CAROLINE, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.